DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-27 are currently pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “unit” or “component”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “unit” or “component”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “unit” or “component”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “unit” or “component”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
The claims recites:
“receiving unit” in claims 1-27;
“unlocking unit” in claims 1-27; 
“access unit” in claims 1-7 and 10-27;
“activation unit” in claims 1-27; and 
“locking component” in claims 1-27.
These recitations should be treated in accordance with 35 U.S.C. 112(f) because the claimed function is modified by a word that is merely a generic placeholder (i.e., the claim uses the term “means”) without specific structure that performs the function.
Regarding the “receiving unit”,
¶ [0019[ discloses, “the receiving unit may comprise a data interface that could be configured differently depending on the embodiment, for example, as a USB interface or as a radio or Internet interface for input via an authorized web page of the access system operator.”  This disclosure sufficiently recites the structure, material, or acts for performing the claimed function of an receiving unit.

Regarding the “unlocking unit”,
¶ [0014] discloses, “The unlocking unit is configured and designed for positioning in the vehicle. It can be permanently installed in the vehicle or integrated into a vehicle as a retrofit component by connecting it to the system controller in an appropriate way.” While ¶ [0019] discloses, ‘…the unlocking unit comprises a processor unit with memory…”.  The disclosure fails to recite sufficient structure, material, or acts for performing the claimed function of an unlocking unit.

Regarding the “access unit”,
¶ [0023] discloses, “…the access unit is a transponder…”. This disclosure sufficiently recites the structure, material, or acts for performing the claimed function of an access unit.

Regarding the “activation unit”,
¶ [0016] discloses, “ The activation unit can be, for example, a wireless or Internet-capable mobile terminal, smartphone, tablet PC, computer, or other digital communication device such as a transponder.”  This disclosure sufficiently recites the structure, material, or acts for performing the claimed function of an activation unit.
Regarding the “locking component”,
¶ [0014] discloses, “…an opening mechanism on the tailboard or other locking component of the vehicle may be replaced…”. The specification fails to expressly define the structure which corresponds to said locking component/opening mechanism.  As such, the disclosure fails to recite sufficient structure, material, or acts for performing the claimed function of a locking component.

Since, the written description fails to disclose the corresponding structure for an “means for communicating”; “means for controlling”; “means for smart control”; “means for locking”; and “means for processing wireless communications”, Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-27,
Claims 1-27 recite an “unlocking unit” and a “locking component” as discussed above.  
 The written description of the specification does NOT satisfy the requirement that the specification expressly recite the corresponding structure, material, or acts for performing the claimed respective functions. The claims are therefore rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction is required.  
Claims 1-27 recite the limitation "the receiving unit" (see at least, line 8 of claim 1; and line 210 of claim 23).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15, 17-19, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by MANARD et al. (FR 3043964 A1).
Regarding claims 1, 17 and 23,
MANARD teaches a digital access system at least suitable for installation in a vehicle with a locking system and for suitable connection to a system controller (15) of the vehicle, wherein the access system comprises 
at least one unlocking unit (17 OR 11) for positioning in the vehicle,
at least one access unit (30) and at least one activation unit (20) for use outside the vehicle, 
wherein the activation unit (20) is designed to activate the unlocking unit at least for a period by means of wireless data communication to the unlocking unit (Menard et al. teaches that the central unit 21  of the user terminal 20 (interpreted as corresponding to the "activation unit") sends a launch function command (step E4) via communication module 24 to the control system 15; The communication module 14 of the vehicle 10 thus receives this message for launching the functionality in step E8 and transmits it for processing to the electronic control entity 11 (interpreted as corresponding at least in part to the unlocking unit))
the access unit (30) is configured to arrange access to the vehicle from outside by means of an independent wireless data communication, that is separate from the previous data communication (Manard teaches an identifier 30 e.g., a key or a vehicle access badge 10, wherein the identifier 30 may optionally comprise control buttons, with which the user can control certain functions of the vehicle 10; Manard further teaches that a first wireless link may be established between the access unit 30 and the vehicle), with the receiving unit previously activated by the activation unit (Manard teaches that following the transmission of the launch function command from the activation unit 20 i.e., activation of the receiving unit, the electronic control unit 11 does not immediately proceed to launch of the functionality, but verifies that certain conditions are fulfilled as determined by the transmission of RSSI and proximity information from the access unit 30 to the control unit) wherein, in response to data communicate on with the access unit, the unlocking unit is configured to transmit access-initiating control signals to the system controller for (Manard teaches that the communication circuit 34 of the access unit 30 may be designed to establish a wireless link with the control system 15 of the vehicle 10 such that when all predetermined conditions are met the implementation of the functionality can continue (step E52), which may comprise the transmission of a corresponding information from the electronic control unit 11 to the operating system 17)  controlling the locking system and unlocking at least one locking component to allow access to the vehicle to its load (Manard teaches that certain vehicle features (such as unlocking the vehicle doors 10) are controlled when the distance D between the identifier 30 and the vehicle 10 becomes less than a threshold).

Regarding claim 2,
Manard teaches that the unlocking unit (11/17) is designed at least for receiving signals and/or data by means of radio, WLAN or near field communication, preferably RFID (The communication module 14 (by which components 11 and 17 received data transmissions) is designed to establish a wireless link with other electronic devices e.g., BLE type, and is designed to transmit and receive high-frequency electromagnetic signals (typically above 1 MHz or even 500 MHz), here in the 2.4 GHz band.)
Regarding claims 3 and 4,
Manard teaches that, the unlocking unit comprises a processor unit with memory on which data for authorizing the activation unit and/or the access unit are stored (Manard teaches that the electronic control unit 11 comprises for example a microprocessor and a memory), and the processor unit is configured to perform an authorization check on the basis of these data(Manard teaches that the electronic control unit 11 of the vehicle 10 ensures that the user terminal 20 is authorized to control certain features of the vehicle by verification that the user terminal 20 has memorized the cryptographic key K).
Regarding claim 5,
Manard teaches that the unlocking unit is configured to send out signals to scan for available access units in the activated state (Manard teaches that the electronic control unit 11 sends a command for generating an electromagnetic signal to the low-frequency transmission module 12 (step E10) wherein the low-frequency transmission module 12 emits this electromagnetic signal (step E12), which is measured by the measuring circuit 32 (step E14).).
Regarding claim 6,
Manard teaches that the access unit is at least configured for transmitting signals and/or data by means of radio, WLAN or near field communication, preferably RFID (Manard teaches  "The communication circuit 34 is designed to establish a wireless link (here of "Bluetooth Low Energy" or "BLE" type) with other electronic devices, in particular with the user terminal 20 via the communication module 24 of the latter. , or possibly with the control system 15 of the vehicle 10 via its communication module 14 already mentioned; and further teaches; The identifier 30 also includes a near-field communication circuit 38 (instead of the communication module 34 as shown in FIG. 4, or in addition to such a communication module), designed to cooperate with the communication circuit. near field communication 28 of the user terminal 20.)
Regarding claims 7 and 8,
Manard teaches that the access unit is configured to transmit at least one identification code to the unlocking unit, on the basis of which the unlocking unit can carry out an authorization check of the access unit, wherein the transmitting of the control signals to the system controller only takes place after a successful authorization check of the access unit (Manard teaches that the identifier 30 is for example a key or a vehicle access badge 10 (reasonably corresponding to a transponder as recited in claim 8), each are well understood in the art as comprising identification information for authorizing access).
Regarding claim 9,
Manard teaches that the transponder is a passive transponder (Manard teaches that PEPS (for "Passive Entry - Passive Starf") systems are well known and use an identifier carried by the user of the vehicle in order to evaluate the distance separating the user from the vehicle .)
Regarding claim 15,
Manard teaches that the data communication is encrypted (Manard teaches that since the electronic control unit 11, the central unit 21 and the control unit 31 store (each) the (same) cryptographic key K, the data exchanged between these different devices can be encrypted.)
Regarding claim 18,
Manard teaches that the unlocking unit is connected to a receiving aerial of the vehicle (Manard teaches controlling the unlocking of vehicle doors (i.e., a receiving aerial, as broadly recited) as a function of signals received as the user approaches the vehicle 10 ).

Regarding claim 19,
Manard teaches that the unlocking unit is arranged in the vehicle at a location inaccessible from the outside and/or from the interior of the vehicle (Manard teaches that the electronic control unit 11 could be embodied as a specific application integrated circuit (or ASIC for "Application Specifies Integrated Circuit"), thus reasonably corresponding to a component which is “inaccessible from the outside and/or from the interior of the vehicle” as claimed).
Regarding claim 24,
Manard teaches that the unlocking unit comprises a processor unit with memory on which data for authorizing the activation unit and/or the access unit are stored(Manard teaches that the electronic control unit 11 comprises for example a microprocessor and a memory), comprising the further steps: 
carrying out an authorization check of the activation unit using these data by the processor unit and activating the unlocking unit only after the authorization check of the activation unit has been successful(Manard teaches that the identifier 30 is for example a key or a vehicle access badge 10 (reasonably corresponding to a transponder as recited in claim 8), each are well understood in the art as comprising identification information for authorizing access), and/or 
carrying out an authorization check of the access unit by means of an identification code transmitted from the access unit to the unlocking unit by the processor unit and transmitting the control signals only after success of the authorization check of the access unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANARD et al. (FR 3043964 A1) in view of KURPINSKI (US 2008/0231417).
Regarding claims 10 and 25,
MANARD fails to expressly teach the further limitations of claims 10 and 25. KURPINSKI, however, teaches instructing the system controller by the unlocking unit, at the latest after the expiry of the predetermined period of activation, to lock the components for loading the vehicle if they have been unlocked due to the previous data communication with the access unit; and/or locking of the corresponding components by the system controller of the vehicle after completion of the loading of the vehicle after corresponding data communication between access unit and unlocking unit ([0018] teaches that when the user walks away from the vehicle and becomes out of range (i.e., completion of loading), the doors of the vehicle lock; [0018]  further teaches that the vehicle system may include a Smart ECU which sends a command to lock the doors when a timer expires.)
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Manard and Kurpinski, relocking the components following a period of activation for the purpose of preventing a battery from being drained by the activation of vehicle components as a function of an unlocked state. 
Regarding claim 11,
Kurpinski teaches that the access unit is configured to arrange for locking of the respective components by means of corresponding data communication with the unlocking unit by the system controller of the vehicle after completion of the loading of the vehicle([0018] teaches when the user walks away from the vehicle and becomes out of range or out of zone of the polling signal transmitted by the antenna, the doors of the vehicle lock, wherein communication of said polling signal is interpreted as corresponding to a “corresponding data communication…”.)

Claims 14-16, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANARD et al. (FR 3043964 A1) in view of HIROSE (US 2021/0107529).
Regarding claim 14,
Manard fails to expressly teach the access system of claim 14. HIROSE teaches a vehicle having an access system characterized in that the access system comprises a background computer system ( in fig. 1), which is configured to enable at least one registration of users and an entry of data of the vehicles and/or of the unlocking units and/or of the access units and/or of the activation units as well as their assignment to the vehicles and/or users and to perform a suitable transmission of data to the unlocking unit to enable an authorization check to be carried out by the unlocking unit (Hirose teaches a backend server which includes storage element 534 for storage of at least an owner ID (as discussed in [0050]) as well as storage of a vehicle ID in storage element 538 (as discussed in [0052]).
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Manard and Hirose, including a background computer which collects and utilizes the recited information since Hirose discloses that it is useful in a vehicle control system operating in a taxi capacity.
Regarding claims 16, 21 and 27,
The access system according to claim 1, characterized in that the vehicle is an electric vehicle and the control signals transmitted from the unlocking unit to the system controller are provided to enable at least one charging and/or loading of the electric vehicle or one opening of a trunk and/or a loading area by means of releasing the corresponding components of the electric vehicle(Manard teaches that the communication circuit 34 of the access unit 30 may be designed to establish a wireless link with the control system 15 of the vehicle 10 such that when all predetermined conditions are met the implementation of the functionality can continue (step E52), which may comprise the transmission of a corresponding information from the electronic control unit 11 to the operating system 17; Manard also teaches that certain vehicle features (such as unlocking the vehicle doors 10)) are controlled when the distance D between the identifier 30 and the vehicle 10 becomes less than a threshold).
Allowable Subject Matter
Following the resolution of 112(f)/sixth paragraph issues identified above, claims 12, 13, 20, 22 and 26 are identified as being dependent upon a rejected base claim, but would be allowable (pending an updated search) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689